         Case 4:19-cv-00016-BLW Document 36 Filed 07/13/20 Page 1 of 7




                         UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF IDAHO


  JANIEL CARTER,
                                                   Case No. 4:19-cv-016-BLW
                       Plaintiff,

         v.                                       MEMORANDUM DECISION AND
                                                  ORDER
  CONVERGYS CUSTOMER
  MANAGEMENT GROUP, INC. an Ohio
  corporation,

                       Defendant.



                                    INTRODUCTION

       The Court has before it a motion for summary judgment filed by defendant

Concentrix and a motion to strike/motion in limine filed by plaintiff Carter. The Court

heard oral argument on July 9, 2020, and ruled from the bench, granting the motion to

strike/motion in limine and denying the motion for summary judgment. This written

decision supplements the comments made from the bench.

                              FACTUAL BACKGROUND

       Carter sued Concentrix for wrongful termination and violation of the ADA. She

alleges that she was fired because she had properly claimed leave under the Family

Medical Leave Act (FMLA) and had requested accommodations for her disability. In

response, Concentrix argues that it fired Carter for bringing a Taser-like object to the




Memorandum Decision & Order – page 1
         Case 4:19-cv-00016-BLW Document 36 Filed 07/13/20 Page 2 of 7




workplace in violation of company policy, a reason that had nothing to do with Carter’s

FMLA history or disability.

       Carter was fired by Travis Standley, Concentrix’s Human Resources Director. In

explaining why Carter was fired, Concentrix alleges that “[c]orporate security felt that

whether Carter had a toy or real taser, this was a violation of the weapons policy and

required termination.” See Undisputed Facts (Dkt. No. 24-1) at ¶ 50. According to

Concentrix, “[w]ith issues of weapons, corporate security provides guidance and is the

ultimate decision maker.” Id. at ¶ 51. Standley confirms this in his deposition testimony

where he agrees that “the final decision maker in this [was] corporate security.” See

Standley Deposition (Dkt. No. 24-7) at p. 53. Concentrix then explains that [b]ecause

corporate security required termination, Standley called Carter back into his office later

in the day on March 14, [2017]. Id. at ¶ 52. At that meeting “Standley told Carter that

she was being terminated for bringing the taser to work.” Id. at ¶ 53.

       The corporate security officer who required Standley to fire Carter has never been

identified by Concentrix. Carter has moved to strike any testimony about what the

security officer told Standley. Concentrix has moved for summary judgment arguing that

there are no questions of fact rebutting their claim that Carter was fired for bringing the

Taser-like object to work.

                                        ANALYSIS

       The Court will take up first Carter’s motion to strike/motion in limine to exclude

any testimony about the security officer’s statements. Carter argues that Standley’s



Memorandum Decision & Order – page 2
          Case 4:19-cv-00016-BLW Document 36 Filed 07/13/20 Page 3 of 7




statement recounting what the security officer told him is hearsay. Concentrix responds

that it is not hearsay and that if it is, exceptions exist.

         Actually, the analysis starts not with hearsay but with relevance, and it begins by

asking a question: Why is the statement being offered? Concentrix answers that question

in its briefing: “This testimony is offered solely to demonstrate that the ultimate decision

maker was unaware of Carter’s accommodation requests and use of FMLA leave in

making the decision that Carter should be terminated.” See Reply Brief (Dkt. No. 30) at

pg. 2.

         According to Concentrix’s own words, the relevance of the statement depends on

a fact: That the security officer was “unaware of Carter’s accommodation requests and

use of FMLA leave.” Rule of Evidence 104(b) requires that “[w]hen the relevance of the

evidence depends on whether a fact exists, proof must be introduced sufficient to support

a finding that the fact does exist.” The Court must determine “whether the jury could

reasonably find the conditional fact . . . by a preponderance of the evidence.” See

Huddleston v. U.S., 485 U.S. 681, 689 (1988)).

         What evidence would allow a reasonable juror to determine that the security

officer “was unaware of” Carter’s FMLA history? There is none. Concentrix has never

identified the security officer. A reasonable juror would have to engage in complete

speculation – unsupported by any evidence – to assume that the unidentified security

officer was unaware of Carter’s FMLA history.




Memorandum Decision & Order – page 3
         Case 4:19-cv-00016-BLW Document 36 Filed 07/13/20 Page 4 of 7




       Because the security officer’s statement is relevant only if Concentrix can prove

that he or she was unaware of Carter’s FMLA history, and because Concentrix has

offered no evidence to support that fact, the statement is irrelevant and must be excluded.

       But even if the statement has some relevance, it must be excluded under Rule 403.

Concentrix claims the security officer was the “ultimate decision maker” who “required

termination” but cannot tell Carter who that person was. Carter has no way of

challenging Standley’s statements about what the security officer told him, what

information the security officer had about Carter, and whether any such conversation

actually took place, among other issues. The prejudice to Carter substantially outweighs

any probative value of the statements. This is precisely the type of evidence that Rule

403 was designed to exclude.

       But, the Plaintiff is also correct that these statements are hearsay. It is true that

statements offered not for the truth of the matter asserted are not hearsay. And,

Concentrix claims that the mere fact that the un-named corporate security officer said

that the possession of the toy taser violated corporate policy and required immediate

termination has independent relevance. But, this is belied by Concentrix’s contention

that the un-named corporate security officer was the decision-maker. This makes

everything about the security officer’s statement central to this case – not just that he or

she announced a decision to fire the Plaintiff. Given the centrality of that decision to this

case, the Plaintiff is entitled to explore the basis for that decision – including precisely

what information was communicated to the security officer, whether he or she was

advised of the Plaintiff’s employment history, whether the security officer was vested

Memorandum Decision & Order – page 4
         Case 4:19-cv-00016-BLW Document 36 Filed 07/13/20 Page 5 of 7




with any discretion in this decision, whether he was made aware of Carter’s

accommodation requests and use of FMLA leave, and whether that played any role their

decision that Carter should be terminated. That exploration can only be done through

cross examination.

       Another way of viewing this, is to acknowledge that embedded in the un-identified

corporate security officer statement are clear factual assertions – that the speaker had

been fully informed by Standley as to the circumstances, that the speaker had made an

adequate investigation of the facts to draw a conclusion as to what occurred, that the

speaker had concluded that Plaintiff’s possession of the toy taser violated corporate

policy, that the speaker had no discretion, that the speaker did not base their decision in

any way on Plaintiff’s accommodation requests and FMLA leave, and that the speaker

believed that immediate termination was the only option. Those embedded factual

matters are inextricably intertwined in the security officer’s statement and require that the

Plaintiff be afforded the opportunity to challenge those factual assertions through the

refiner’s fire of cross examination.

       And no exception applies. It is not fall within the state of mind exception of Rule

803(3), which only applies to “A statement of the declarant's then-existing state of mind

(such as motive, intent, or plan) or emotional, sensory, or physical condition (such as

mental feeling, pain, or bodily health).” Announcing the results of an investigation, with

all that would entail, simply does not fall within the exception. Similarly, it is not a

present sense impression under Rule 803(1) – which applies only to “a statement

describing or explaining an event or condition while or immediately after declarant

Memorandum Decision & Order – page 5
         Case 4:19-cv-00016-BLW Document 36 Filed 07/13/20 Page 6 of 7




perceived it.” Here the unidentified corporate security officer is not describing

something he observed, but is indicating a decision made.

       In essence, the Defendant has turned an unidentified individual into the decision-

maker, and then argues that the Plaintiff, the Court and the jury cannot question that

decision. This, the Rules of Evidence will not allow under Rules 104(b), 402, 403, and

802.

       The Court will therefore grant Carter’s motion to strike/motion in limine and

exclude any testimony relating to statements of the security officer.

       Turning next to Concentrix’s motion for summary judgment, it must be denied

now that the central reason offered by Concentrix to justify the firing – the security

officer’s requirement that she be terminated – has been excluded. Concentrix argues that

even with the statement’s exclusion, summary judgment must still be granted because

there is no evidence that Carter made a request for a standing desk, the accommodation

request that she alleges was the real reason for her termination. But there are questions of

fact on that issue because Carter has alleged that she made the request to a female Human

Resources Supervisor, and the Supervisors who have denied hearing of her request are all

males. Concentrix argues that Carter was required to fill out an accommodation form and

failed to do so, but Carter claims that her direct supervisor told her not to fill out the form

but make the request verbally. There allegations create issues of fact that cannot be

resolved on summary judgment.

       Even if the security officer’s statements are not excluded, summary judgment must

be denied. Concentrix states that there were four security officers on duty during the time

Memorandum Decision & Order – page 6
        Case 4:19-cv-00016-BLW Document 36 Filed 07/13/20 Page 7 of 7




Carter was fired, and was only able to locate three of them who each denied speaking to

Standley. Concentrix was apparently able to identify the fourth security guard but he or

she never responded to their inquiries. Concentrix’s inability to locate its own former

employee – and the key witness upon whom they rely for their defense – could raise a

serious question in a reasonable juror’s mind as to whether the claimed statements were

ever made. That is sufficient in itself to deny summary judgment.

       For these reasons, the Court will deny the motion for summary judgment and grant

the motion to strike any testimony regarding the statements of the security officer.

                                         ORDER

       For the reasons expressed in the Memorandum Decision above,

       NOW THEREFORE IT IS HEREBY ORDERED, that the motion for summary

judgment (docket no. 24) is DENIED.

       IT IS FURTHER ORDERED, that the motion to strike/motion in limine (docket

no. 29) is GRANTED, and any testimony regarding the security officer’s statements

about Carter’s firing are excluded.



                                                 DATED: July 13, 2020


                                                 _________________________
                                                 B. Lynn Winmill
                                                 U.S. District Court Judge




Memorandum Decision & Order – page 7
